DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the picture quality adjustment variable".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23, 25, and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 20120206493 A1).

Regarding  Claim 16, Koike discloses A display device (¶1 reciting “a display device”. Fig. 1) comprising: 
a storage unit (Fig. 1 showing memory 7) configured to store picture qualities corresponding to genres of images; (¶40 reciting “ The memory 7 stores a plurality of different genres, each associated with corresponding values of the image quality parameters.” ¶85 disclosing storing image quality parameter value (corresponding to picture qualities”, and reciting “If as a result the genre is identified as "sports program" for example, the video processing section 19 adjusts the contents with use of the image quality parameter value stored in the memory 7, which image quality parameter value is stored in advance associated with the genre "sports program".”)
a display unit (Fig. 2 showing display 22) configured to display an image corresponding to an input image signal; (¶56 reciting “The display control section 21 outputs the contents corrected by the video processing section 19 to the liquid crystal display section 22.”) and 
a controller (Fig. 2 showing CPU 6. ¶39 reciting “The CPU (Central Processing Unit) 6 is connected to the bus 8, and controls various operations of the television receiver 10.”) configured to determine a genre of the displayed image and change a picture quality of the displayed image to a stored picture quality corresponding to the genre of the displayed image. (¶51 reciting “Upon receiving a control signal from the CPU 6, the video selector section 18 selects and outputs one video signal among the received video signals, and sends the selected video signal to the video processing section 19.” ¶52 reciting “The genre identification section 43 identifies the genre of the displayed contents.” ¶53 reciting “When the identified genre changes to another genre different from the former genre, the parameter value changing section 42 changes the image quality parameter value used for correcting the contents.” ¶54 reciting “The video processing section 19 corrects the video signals sent from the video selector section 18. More specifically, the displayed contents is corrected based on the values of the image quality parameters set in advance corresponding to the genre identified by the genre identification section 43. ” In addition, ¶85 disclosing determining a genre of the displayed image and changing quality of the displayed to a stored picture quality corresponding to the genre of the displayed image, and reciting “If as a result the genre is identified as "sports program" for example, the video processing section 19 adjusts the contents with use of the image quality parameter value stored in the memory 7, which image quality parameter value is stored in advance associated with the genre "sports program".” )

Regarding  Claim 17. Koike discloses The display device of claim 16, wherein the stored picture quality is set as a target picture quality, and the controller is further configured to control the display unit to change the picture quality of the displayed image until the target picture quality is achieved. (¶17 reciting “when the genre of the displayed contents is changed to another different genre, the value of the image quality parameter is changed gradually to that set in advance corresponding to the another genre. ”)

Regarding  Claim 18. Koike discloses The display device of claim 17, wherein the controller is further configured to control the display unit to gradually change the picture quality of the displayed image over a set period of time. (¶17 reciting “when the genre of the displayed contents is changed to another different genre, the value of the image quality parameter is changed gradually to that set in advance corresponding to the another genre. ”)

Regarding  Claim 19. Koike discloses The display device of claim 18, wherein the controller is further configured to fix the genre of the image during the set period of time. (¶74 disclosing to fix the genre of the image in certain situation, and reciting “when the genre of the displayed contents does not match the genre corresponding to the adjustment item, i.e. any genre selected by the user, the adjustment of the values of the image quality parameters b y the user is not accepted. Hence, when the user wishes to adjust the values of the image quality parameters, the user is to wait until the genre of the displayed contents matches the selected genre”. Further, ¶79 reciting “Thereafter, as illustrated in FIG. 4, when the genre corresponding to the displayed contents changes from the "sports program" to the "movie", the genre of the displayed contents matches the genre of the adjustment items. As a result, adjustment by the user is accepted. FIG. 4 is a view illustrating an example of a screen of the television receiver 10 according to the present embodiment.”)

Regarding  Claim 20. Koike discloses The display device of claim 17, wherein the controller is further configured to: 
increase the picture quality of the displayed image based on the target picture quality being higher than the current picture quality; and decrease the picture quality of the displayed image based on the target picture quality being lower than the current picture quality. (ABST disclosing adjusting the value of the image quality parameter to a value set in advance corresponding to a genre after the genre changes. In other words, if the image quality parameter value set in advance corresponding to the genre after the genre has changed (i.e. the target picture quality) is higher than the image quality parameter value before the genre changes,  the value of the image quality parameter is changed to the higher value (i.e. increase the value), and vice versa.)

Regarding  Claim 21. Koike discloses The display device of claim 20, wherein the controller is further configured to: 
set a picture quality adjustment direction variable to a positive value based on the target picture quality being higher than the current picture quality; and set the picture quality adjustment direction variable to a negative value based on the target picture quality being lower than the current picture quality. (ABST disclosing adjusting the value of the image quality parameter to a value set in advance corresponding to a genre after the genre changes. In other words, if the image quality parameter value set in advance corresponding to the genre after the genre has changed (i.e. the target picture quality) is higher than the image quality parameter value before the genre changes,  the value of the image quality parameter is changed to the higher value (i.e. increase the value, thus the quality adjustment direction variable being a positive value), and vice versa. )

Regarding  Claim 22. Koike discloses The display device of claim 21, wherein the controller is further configured to determine a picture quality adjustment increment based on a set period of time during which the picture quality of the displayed image is changed to the target picture quality. (¶69 reciting “ when the "sports program" viewed ends and contents of the genre "movie" starts, the image quality parameters of the contents is changed gradually from the values set corresponding to the "sports program" to the values set in advance corresponding to the "movie", as illustrated in (a) of FIG. 2 (period "t" in (a) of FIG. 2).”)

Regarding  Claim 23. Koike discloses The display device of claim 22, wherein the controller is further configured to control the display unit to change the picture quality of the displayed image based on the picture quality adjustment increment and the picture quality adjustment variable. (Fig. 2. ¶70)

Regarding  Claim 25. Koike discloses The display device of claim 16, wherein the picture quality is adjusted based on at least one of contrast, brightness, sharpness, color depth, or color temperature. (¶87 reciting “the television receiver 10 may be configured to allow for adjustment of various parameters such as brightness, black level, and the like.”)

Regarding  Claim 30. Koike discloses The display device of claim 16, further comprising: 
a user input interface configured to receive an image mode selection command, (Figs. 3-5 showing a user input interface. Interface 206 configured to receive an input from the user. ¶91 reciting “The present embodiment describes an example which accepts the image quality parameter adjustment by the user for the genre that has been changed, every time the genre of the displayed contents is switched over. ”)
wherein the controller is further configured to control the display unit to change the picture quality of the displayed image according to the genre of the displayed image based on an image mode of the display device being set to an auto mode according to the image mode selection command. (¶91 disclosing an automatic mode, and reciting “ the settings may be made so that image quality parameter values of the genre that are once adjusted by the user is stored in the memory 7, and the image is displayed in the image quality parameters which meet the preference of the user automatically, next time on. In this case, the configuration may be one in which when the adjustment items are not displayed when the genre of the displayed contents changes, the image quality parameter value gradually changes.”)

Claim 31, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 32, has similar limitations as of Claim(s) 17 and 18, therefore it is rejected under the same rationale as Claim(s) 17 and 18.
Claim 33, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claim 16 above, and further in view of Kim et al. (US 20150256891 A1).

Regarding  Claim 26. Koike discloses The display device of claim 16, wherein the controller is further configured to acquire an audio signal, and a video signal from the image signal, and acquire the genre of the displayed image based on at least one of the EPG, the audio signal, or the video signal. (¶42 disclosing to acquire an audio signal and a video signal. Further, ¶52 reciting “genre information is extracted from the video signals sent from the video processing section 19, to identify to which of the plurality of different genres the genre of the contents belongs.”)
Koike discloses a television receiver 10 (¶64). However, Koike does not explicitly disclose to acquire an electronic program guide (EPG).
It is well known in the art that a television receiver receiving an EPG. In addition, Kim teaches “A display apparatus” (ABST), and more specifically recites “The content may be a broadcast content, and the metadata is Electronic Program Guide (EPG) information of the broadcast content.” (¶20).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display device (taught by Kuoike) to acquire an electronic program guide (EPG) (taught by Kim). The suggestions/motivations would have been that “The broadcast signal may include the contents of various genres and may include the metadata that includes the genre information of the contents in the form of Electronic Program Guide (EPG) information. Therefore, the receiver 100 may receive the contents and the metadata including the genre information of the contents by receiving such a broadcast signal.” (¶48), to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Regarding  Claim 27. Koike in view of Kim discloses The display device of claim 26, wherein the controller is configured to: 
acquire the genre of the displayed image based on the EPG based on the genre of the image being detectable from the EPG;(Kim, ¶48 reciting “The broadcast signal may include the contents of various genres and may include the metadata that includes the genre information of the contents in the form of Electronic Program Guide (EPG) information. Therefore, the receiver 100 may receive the contents and the metadata including the genre information of the contents by receiving such a broadcast signal.” The suggestions/motivations would have been the same as that of Claim 26 rejections.) and 
acquire the genre of the displayed image based on at least one of the audio signal or the video signal based on the genre of the image not being undetectable from the EPG. (Koike, ¶52 reciting “genre information is extracted from the video signals sent from the video processing section 19, to identify to which of the plurality of different genres the genre of the contents belongs.”)

Regarding  Claim 28. Koike in view of Kim discloses The display device of claim 26, wherein the controller is further configured to: 
calculate a probability that the displayed image corresponds to each of a plurality of genres; (Kim, ¶17 reciting “The controller may be further configured to calculate a probability for each of the plurality of content genres”) and 
determine a genre of the displayed image as a genre having a maximum probability among the plurality of genres. (Kim, ¶17 reciting “the controller may be further configured to determine that the genre having a highest probability from among the probabilities of the plurality of content genres is the genre of the content” The suggestions/motivations would have been “there is a demand for a method for automatically adjusting a video and an audio of a display apparatus exactly according to a genre of content without requiring a user to directly adjust the video and audio.” (¶9).)

Claim 34, has similar limitations as of Claim(s) 26, therefore it is rejected under the same rationale as Claim(s) 26.
Claim 35, has similar limitations as of Claim(s) 28, therefore it is rejected under the same rationale as Claim(s) 28.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike as applied to claim 16 above, and further in view of Choi et al. (US 20200304883 A1).

Regarding  Claim 24. Koike discloses The display device of claim 16.
However Koike does not explicitly disclose wherein the controller is further configured to acquire the genre of the displayed image at set time intervals.
Choi teaches a method to determine type of content, corresponding to a genre of the displayed image, at certain time intervals, and recites “the electronic device may periodically capture the screen of the electronic device and may determine whether the content execution screen not corresponding to the menu UI is obtained, by comparing the menu UI with at least one captured screen.” (¶73).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display device (taught by Koike) to acquire the type of the displayed content at certain time intervals (taught by Choi). The suggestions/motivations would have been “ the electronic device may provide a game execution screen by considering characteristics of a game, in which a top priority is put on providing content without interruption rather than on image quality.” (¶80), and to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koike in view Kim as applied to claim 28 above, and further in view of Pan et al. (WO 2020108474 A1).

Regarding  Claim 29. Koike in view Kim discloses The display device of claim 28.
However, Koike in view of Kim does not explicitly disclose wherein the controller is further configured to maintain the genre of the image as current genre based on the maximum probability being less than or equal to a threshold reference probability.
It is well known to a POSITA, when a classification probability is less than a threshold value, keep the classification unchanged. In addition, Pan teaches “When the classification probability of the P-1 level fully connected layer for the training picture is less than the Pth probability threshold, keep the classification label of the P-1 level fully connected layer for the training picture not Change,” (Claim 6). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the display device to combine the teachings by Koike in view of Kim and Pan to maintain the genre of the image (corresponding to a classification of the image) based on the maximum probability being less than to a threshold. The suggestions/motivations would have been to improve the accuracy and efficiency of picture classification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611